Citation Nr: 0406291	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date prior to July 20, 1995 for 
the 40 percent prior to July 20, 1995, for service-connected 
lumbar strain with history of sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran received an honorable discharge for a period of 
active duty from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that a December 
1995 decision to grant service connection for lumbosacral 
strain with sciatica from July 1995 was clearly and 
unmistakably erroneous.  The RO established entitlement to 
service connection for lumbosacral strain with sciatica from 
April 1979.  The assigned effective date of the amended 
rating corresponded to the date from which benefits would 
have been payable if it had been made on the date of the 
reversed decision.  The RO assigned a 10 percent evaluation 
effective from April 1979 and a 40 percent evaluation from 
July 1995.  

The veteran had an informal hearing with a Decision Review 
Officer (DRO) in September 2002 and a written report of the 
hearing was attached to the claims file.

The appeal on this issue is REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.

REMAND

In September 2003 the RO requested the veteran be scheduled 
for a VA Compensation and Pension examination and the record 
shows he failed to report.  He subsequently wrote in November 
2003 that he was out of town having surgery at the time of 
the scheduled examination and asked that the examination be 
rescheduled.  

The veteran also wrote that previously he had been treated 
during his period of incarceration by a private doctor, Dr. 
S.H.  VA's duty to assist the veteran includes obtaining 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request the 
veteran's medical records from the 
Department of Correction in Anchorage, 
Alaska for the period from 1981 to 1990.  

3.  After obtaining any necessary 
identifying information and necessary 
authorization from the veteran regarding 
Dr. S.H., the VBA AMC should secure 
medical records from Dr. S.H. for 
treatment of the veteran's low back 
disability from 1980 to the present to 
include treatment of the veteran during 
his incarceration.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim 
to include consideration of Diagnostic 
Codes 5293 and 5295 and the subsequent 
revisions affecting the rating criteria 
for the lumbar spine in September 2002 
and September 2003.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


